This appeal is dismissed upon the following grounds:
1. The order of the Appellate Division is discretionary and we have no power to review it.
2. This discretion was exercised after the court below had unanimously decided, on considering the facts, that it was for the benefit and welfare of the infants that they be confided, until the further order of the court, to the care and custody of their mother.
We must assume that the evidence was sufficient to warrant the conclusion reached by the Appellate Division.
The appeal should be dismissed, with costs.
All concur, except GRAY, J., absent.
Appeal dismissed. *Page 685